
	
		II
		110th CONGRESS
		1st Session
		S. 2153
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to enhance disclosure
		  of the terms of home mortgage loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Disclosure Improvement Act of
			 2007.
		2.Enhanced mortgage loan
			 disclosuresSection 128(b)(2)
			 of the Truth in Lending Act (15 U.S.C. 1638(b)(2)) is amended—
			(1)by inserting
			 (A) before In the;
			(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
			(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or;
			(4)by striking
			 If the and all that follows through the end of the paragraph and
			 inserting the following:
				
					(B)In the case of an extension of credit
				that is secured by the dwelling of a consumer, in addition to the other
				disclosures required by subsection (a), the disclosures provided under this
				paragraph shall—
						(i)state in conspicuous type size and
				format, the following: You are not required to complete this agreement
				merely because you have received these disclosures or signed a loan
				application.; and
						(ii)be furnished to the borrower not
				later than 7 business days before the date of consummation of the transaction,
				and at the time of consummation of the transaction, subject to subparagraph
				(D).
						(C)In the case of an extension of credit
				that is secured by the dwelling of a consumer, under which the annual rate of
				interest is variable, or with respect to which the regular payments may
				otherwise be variable, in addition to the other disclosures required by
				subsection (a), the disclosures provided under this paragraph shall—
						(i)label the payment schedule as
				follows: Payment Schedule: Payments Will Vary Based on Interest Rate
				Changes; and
						(ii)state the maximum amount of the
				regular required payments on the loan, based on the maximum interest rate
				allowed, introduced with the following language in conspicuous type size and
				format: Your payment can go as high as ___ , the blank to be
				filled in with the maximum possible payment amount.
						(D)In any case in which the disclosure
				statement provided 7 business days before the date of consummation of the
				transaction contains an annual percentage rate of interest that is no longer
				accurate, as determined under section 107(c), the creditor shall furnish an
				additional, corrected statement to the borrower, not later than 3 business days
				before the date of consummation of the
				transaction.
					.
			3.Civil
			 liabilitySection 130(a) of
			 the Truth in Lending Act (15 U.S.C. 1640(a)) is amended—
			(1)in paragraph
			 (2)(A)(iii), by striking not less than $200 or greater than
			 $2,000 and inserting $5,000, such amount to be adjusted annually
			 based on the consumer price index, to maintain current value;
			 and
			(2)in the penultimate sentence of the
			 undesignated matter following paragraph (4)—
				(A)by striking only for and
			 inserting for;
				(B)by striking
			 section 125 or and inserting section 122, section
			 125,;
				(C)by inserting
			 or section 128(b), after 128(a),; and
				(D)by inserting
			 or section 128(b) before the period.
				
